UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1428


DEREK JARVIS; SHIRLEY J. PITTMAN,

                  Plaintiffs - Appellants,

             v.

GRADY MANAGEMENT, INCORPORATED; DUFFIE, INCORPORATED; APRIL
LANE JOINT VENTURES; MONTGOMERY COUNTY GOVERNMENT/MONTGOMERY
COUNTY EXECUTIVE; MONTGOMERY COUNTY HOUSING AND COMMUNITY
AFFAIRS OFFICE; MONTGOMERY COUNTY ATTORNEY’S OFFICE,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cv-00280-PJM)


Submitted:    June 18, 2009                  Decided:   June 23, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derek Jarvis, Shirley J. Pittman, Appellants Pro Se.   John
Benjamin Raftery, DECKELBAUM, OGENS & RAFTERY, CHARTERED,
Bethesda, Maryland; Edward Barry Lattner, COUNTY ATTORNEY’S
OFFICE, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Appellants Derek Jarvis and Shirley J. Pittman seek to

appeal the district court’s order entered on April 8, 2009.                 The

order granted various Defendants’ motions to stay discovery and

motions for a more definite statement, and denied Plaintiffs’

motion to order Defendants to file all documents and to refile

and rescan documents.           This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541 (1949).          The order Appellants seek to appeal is

neither    a    final   order   nor   an    appealable     interlocutory     or

collateral order.       Accordingly, we grant Appellants’ motion to

proceed in forma pauperis and dismiss the appeal for lack of

jurisdiction.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and   argument     would   not   aid   the   decisional

process.

                                                                      DISMISSED




                                      2